DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the applicant Request for Continued Examination filed on 07/15/2022.
Claims 1-17 are currently pending and have been examined. 
This action is made Non-Final.
The examiner would like to note that this application is now being handled by examiner Michael Heins.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 2-3 recite, “a transmission control device configured to transmit a speed control prohibition request.” The claim further states that for the speed request to be transmitted the condition of, “a speed control is prohibited by the driving control device” needs to be satisfied (see line 7 of claim 1).  It is unclear how a new command to prohibit speed control could be sent if speed control must already be prohibited to transmit such a command. Examiner interprets the prohibition of speed control as in line 7 as a result of the speed control request transmitted by the transmission control device. 
Claims 2-9 and 17 are rejected as being dependent upon a rejected claim.  
Claim 10, lines 2-3 recite, “transmitting, by a transmission control device, a speed control prohibition request.” The claim further states that for the speed request to be transmitted the condition of, “a speed control is prohibited by the driving control device” needs to be satisfied (see line 8 of claim 10).  It is unclear how a new command to prohibit speed control could be sent if speed control must already be prohibited to transmit such a command. Examiner interprets the prohibition of speed control as in line 8 as a result of the speed control request transmitted by the transmission control device.
Claims 11-16 are rejected as being dependent upon a rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 8-9, 3, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Morita (US 20200180632 A1) in view of Okubo (US 20170204919 A1).
Regarding claim 1, Morita teaches,
A vehicle system comprising: 
a driving control device configured to control driving of a vehicle based on a target speed (The integrated controller 14 calculates requested acceleration or requested deceleration (target driving force) from the battery condition, the accelerator position, the vehicle-speed (a value in synchronization with the output rotation-speed of the transmission), the hydraulic oil temperature, the target vehicle-speed and the like. [0057]);
a transmission control device configured to transmit a speed control (Based on this requested acceleration or requested deceleration, the cruise control unit 26 outputs a command (system acceleration request or system deceleration request) to the transmission controller 15 [0069])… when the following condition [is] satisfied:
an acceleration event occurs when the vehicle speed becomes below a lower limit value of the target speed (That is, when the self-driving mode is set, the method firstly sets any target vehicle-speed, and sets requested acceleration or requested deceleration (target driving force) in accordance with the set target vehicle-speed as an initial value. Next the method detects the actual vehicle-speed with a vehicle-speed sensor 23, and calculates a difference between the detected actual vehicle-speed and the target vehicle-speed. Then the method calculates a required speed adjustment to keep this difference in a predetermined range, and adds the speed adjustment to the initial value of the requested acceleration or the requested deceleration (target driving force) to obtain new requested acceleration or new requested deceleration (target driving force). In this way, when the self-driving mode is set, the method calculates the requested acceleration and the requested deceleration (target driving force) by feedback controlling based on the actual vehicle-speed. [0047] Examiner interprets the predetermined range around the target vehicle speed as a range with upper and lower limits. Morita determines that acceleration is needed if the vehicle speed falls out of this acceptable range, below the target vehicle speed), and
an engine control device configured to output a predetermined engine torque in response to a reception of an engine torque control signal from the driving control device (Receiving a command from the cruise control unit 26, the transmission controller 15 performs transmission control based on the requested acceleration or the requested deceleration calculated by the cruise control unit 26. Receiving a command from the cruise control unit 26, the engine controller 17 performs engine-torque control and fuel-cutting control depending on the running mode, such as constant-speed running, running to follow a vehicle ahead, acceleration running, or deceleration running. Receiving a command from the cruise control unit 26, the motor controller 18 performs motor-rotation-speed control, motor-torque control, and regenerative-brake control, for example, depending on the running mode, such as constant-speed running. [0071]).
Morita does not teach on transmitting a speed control prohibition request to the driving control device for preventing acceleration of the vehicle until the gear stage is shifted from an N-gear to a D-gear and to engage a clutch of a transmission, when the following conditions are satisfied: a speed control is prohibited by the driving control device and the vehicle is in a neutral state. However, Okubo teaches on a vehicle controller, comprising,
transmitting a speed control prohibition request to the driving control device for preventing acceleration of the vehicle until the gear stage is shifted from an N-gear to a D-gear and to engage a clutch of a transmission (The coasting control is control for causing coasting, in which the vehicle travels with the clutch 20 being disengaged, when the vehicle becomes in such a travel state that an engine brake is actuated during traveling, during which the gear stage of the transmission 18 is set. The specified initiation condition is a travel state where the engine brake is actuated, and is, for example, a travel state where none of the accelerator pedal 40, the brake pedal, and the clutch pedal 38 is depressed for the operation and thus is in an off state. In other words, the specified initiation condition is a travel state where the accelerator pedal operation amount θacc is zero, the brake-on Bon signal is not output, and the clutch pedal operation amount θclp is zero. Meanwhile, the specified termination condition is a travel state where the specified initiation condition is not satisfied, and is, for example, a travel state where at least one pedal of the accelerator pedal 40, the brake pedal, and the clutch pedal 38 is depressed for the operation and thus is in an on state. [0036] Examiner clarifies that when coasting, the clutch is not engaged and the vehicle is in neutral, the equivalent to being in the “N-gear.” If the accelerator were pressed in order to terminate coasting control, that would imply the vehicle was in drive or reverse, the “D-gear.” Okubo goes on to teach that, when the coasting control is terminated, the clutch 20 is engaged in a state where the gear stage of the transmission 18 is set. Thus, the engine speed Ne is restrained by the vehicle speed V. In other words, in the state where the gear stage of the transmission 18 is set, the transmission input rotational speed Ni is uniformly determined by a current gear ratio at the current gear stage and the transmission output rotational speed No that corresponds to the vehicle speed V. When the clutch 20 is engaged, the engine speed Ne corresponds to the transmission input rotational speed Ni. As it has been well known, the engine 12 is desirably operated such that the engine speed Ne falls within a specified speed range, which is predetermined and is a speed range where the engine speed Ne does not exceed a specified upper limit speed and does not fall below a specified lower limit speed. [0038] Examiner clarifies that when the clutch is going to be engaged, the engine speed (and thus vehicle speed) is controlled to remain within a small range, to limit under-rev or over-rev. Examiner interprets this limited range as prohibiting speed control, and notes that if the vehicle/ engine speed is not within this range, even in the case where the condition establishment determination section 54 determines that the specified termination condition is established during the execution of the coasting control, the electronic control unit 50 prohibits the engagement of the clutch 20 and continues the coasting control when the engagement of the clutch 20 at the current gear stage causes the engine speed Ne to fall out of the specified speed range. [0038] So, even if coasting/ neutral control is going to end, for example if the accelerator pedal was pressed, Okubo will only engage the clutch if engine speed is close enough in proportion to the vehicle speed), when the following conditions are satisfied: 
a speed control is prohibited by the driving control device (when the coasting control is terminated, the clutch 20 is engaged in a state where the gear stage of the transmission 18 is set. Thus, the engine speed Ne is restrained by the vehicle speed V. In other words, in the state where the gear stage of the transmission 18 is set, the transmission input rotational speed Ni is uniformly determined by a current gear ratio at the current gear stage and the transmission output rotational speed No that corresponds to the vehicle speed V. When the clutch 20 is engaged, the engine speed Ne corresponds to the transmission input rotational speed Ni. As it has been well known, the engine 12 is desirably operated such that the engine speed Ne falls within a specified speed range, which is predetermined and is a speed range where the engine speed Ne does not exceed a specified upper limit speed and does not fall below a specified lower limit speed. Thus, even in the case where the condition establishment determination section 54 determines that the specified termination condition is established during the execution of the coasting control, the electronic control unit 50 prohibits the engagement of the clutch 20 and continues the coasting control when the engagement of the clutch 20 at the current gear stage causes the engine speed Ne to fall out of the specified speed range. [0038]), 
the vehicle is in a neutral state (The coasting control section 55 also outputs a command for engaging the clutch 20 to the clutch control section 53 and terminates the execution of the coasting control when the condition establishment determination section 54 determines that the specified termination condition is established during the execution of the coasting control. [0037] Examiner interprets coasting as a neutral state); and
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Morita by implementing engine and vehicle speed control when shifting out of coasting control taught by Okubo. One of ordinary skill in the art would have been motivated to make this modification in order to prevent under-rev or over-rev of the engine when engaging the clutch when a vehicle is in a neutral state while coasting (see [0006] of Okubo).
Regarding claim 5, Morita teaches,
The vehicle system of claim 1,
wherein the engine torque control signal requests 25an increase in an engine torque (In response to an acceleration request, the self-driving mode generates a driving force with the output torque from the motor generator MG or the engine Eng. [0051]).
Regarding claim 8, Morita teaches, 
The vehicle system of claim 1, 
wherein the driving control device controls the 10odriving of the vehicle based on an auto cruise control function (The “self-driving mode” calculates the target driving force by feedback control and controls the actual vehicle-speed to follow the target vehicle-speed. This allows the vehicle to automatically run at the set vehicle-speed (target vehicle-speed) without driver's operation of the accelerator pedal or the brake pedal (auto-cruise running mode) [0049]… Specifically this “self-driving mode” covers a system concept, such as ICC (Intelligent Cruise Control), ACC (Adaptive Cruise Control), or ASCD (Auto Speed Control Device). [0050]).
Regarding claim 9, Morita
The vehicle system of claim 1,
wherein the driving control device controls the driving of the vehicle based on an autonomous drive function (When the self-driving switch turns ON, the self-driving setting switch sensor 24 transmits a self-driving command to the integrated controller 14 [0065]… The self-driving mode is configured so as to, when the driver operates with an accelerator pedal to increase the vehicle-speed to any vehicle-speed not lower than the predetermined vehicle-speed, and operates the self-driving setting switch to turn ON, set this vehicle-speed as a target vehicle-speed. After that, when a car running ahead is detected based on the information from a not-illustrated radar sensor, for example, the self-driving mode sets a vehicle-speed to keep the inter-vehicle distance from the detected vehicle constant as the target vehicle-speed. [0066] Examiner interprets a self-driving mode as an autonomous drive function).
Regarding claim 10, Morita teaches, 
A method for controlling driving of a vehicle system, the method comprising: 
controlling, by a driving control device, driving of a vehicle based on a target speed (The integrated controller 14 calculates requested acceleration or requested deceleration (target driving force) from the battery condition, the accelerator position, the vehicle-speed (a value in synchronization with the output rotation-speed of the transmission), the hydraulic oil temperature, the target vehicle-speed and the like. [0057]);
transmitting, by a transmission control device, a speed control (Based on this requested acceleration or requested deceleration, the cruise control unit 26 outputs a command (system acceleration request or system deceleration request) to the transmission controller 15 [0069])… when the following condition [is] satisfied:
an acceleration event occurs when the vehicle speed becomes below a lower limit value of the target speed (That is, when the self-driving mode is set, the method firstly sets any target vehicle-speed, and sets requested acceleration or requested deceleration (target driving force) in accordance with the set target vehicle-speed as an initial value. Next the method detects the actual vehicle-speed with a vehicle-speed sensor 23, and calculates a difference between the detected actual vehicle-speed and the target vehicle-speed. Then the method calculates a required speed adjustment to keep this difference in a predetermined range, and adds the speed adjustment to the initial value of the requested acceleration or the requested deceleration (target driving force) to obtain new requested acceleration or new requested deceleration (target driving force). In this way, when the self-driving mode is set, the method calculates the requested acceleration and the requested deceleration (target driving force) by feedback controlling based on the actual vehicle-speed. [0047] Examiner interprets the predetermined range around the target vehicle speed as a range with upper and lower limits. Morita determines that acceleration is needed if the vehicle speed falls out of this acceptable range, below the target vehicle speed), and
outputting, by an engine control device, a predetermined engine torque in response to a reception of an engine torque control signal from the driving control device (Receiving a command from the cruise control unit 26, the transmission controller 15 performs transmission control based on the requested acceleration or the requested deceleration calculated by the cruise control unit 26. Receiving a command from the cruise control unit 26, the engine controller 17 performs engine-torque control and fuel-cutting control depending on the running mode, such as constant-speed running, running to follow a vehicle ahead, acceleration running, or deceleration running. Receiving a command from the cruise control unit 26, the motor controller 18 performs motor-rotation-speed control, motor-torque control, and regenerative-brake control, for example, depending on the running mode, such as constant-speed running. [0071]).
Morita does not teach on transmitting a speed control prohibition request to the driving control device for preventing acceleration of the vehicle until the gear stage is shifted from an N-gear to a D-gear and to engage a clutch of a transmission, when the following conditions are satisfied: a speed control is prohibited by the driving control device and the vehicle is in a neutral state. However, Okubo teaches on a vehicle controller, comprising,
transmitting… a speed control prohibition request to the driving control device for preventing acceleration of the vehicle until the gear stage is shifted from an N-gear to a D-gear and to engage a clutch of a transmission (The coasting control is control for causing coasting, in which the vehicle travels with the clutch 20 being disengaged, when the vehicle becomes in such a travel state that an engine brake is actuated during traveling, during which the gear stage of the transmission 18 is set. The specified initiation condition is a travel state where the engine brake is actuated, and is, for example, a travel state where none of the accelerator pedal 40, the brake pedal, and the clutch pedal 38 is depressed for the operation and thus is in an off state. In other words, the specified initiation condition is a travel state where the accelerator pedal operation amount θacc is zero, the brake-on Bon signal is not output, and the clutch pedal operation amount θclp is zero. Meanwhile, the specified termination condition is a travel state where the specified initiation condition is not satisfied, and is, for example, a travel state where at least one pedal of the accelerator pedal 40, the brake pedal, and the clutch pedal 38 is depressed for the operation and thus is in an on state. [0036] Examiner clarifies that when coasting, the clutch is not engaged and the vehicle is in neutral, the equivalent to being in the “N-gear.” If the accelerator were pressed in order to terminate coasting control, that would imply the vehicle was in drive or reverse, the “D-gear.” Okubo goes on to teach that, when the coasting control is terminated, the clutch 20 is engaged in a state where the gear stage of the transmission 18 is set. Thus, the engine speed Ne is restrained by the vehicle speed V. In other words, in the state where the gear stage of the transmission 18 is set, the transmission input rotational speed Ni is uniformly determined by a current gear ratio at the current gear stage and the transmission output rotational speed No that corresponds to the vehicle speed V. When the clutch 20 is engaged, the engine speed Ne corresponds to the transmission input rotational speed Ni. As it has been well known, the engine 12 is desirably operated such that the engine speed Ne falls within a specified speed range, which is predetermined and is a speed range where the engine speed Ne does not exceed a specified upper limit speed and does not fall below a specified lower limit speed. [0038] Examiner clarifies that when the clutch is going to be engaged, the engine speed (and thus vehicle speed) is controlled to remain within a small range, to limit under-rev or over-rev. Examiner interprets this limited range as prohibiting speed control, and notes that if the vehicle/ engine speed is not within this range, even in the case where the condition establishment determination section 54 determines that the specified termination condition is established during the execution of the coasting control, the electronic control unit 50 prohibits the engagement of the clutch 20 and continues the coasting control when the engagement of the clutch 20 at the current gear stage causes the engine speed Ne to fall out of the specified speed range. [0038] So, even if coasting/ neutral control is going to end, for example if the accelerator pedal was pressed, Okubo will only engage the clutch if engine speed is close enough in proportion to the vehicle speed), when the following conditions are satisfied: 
a speed control is prohibited by the driving control device (when the coasting control is terminated, the clutch 20 is engaged in a state where the gear stage of the transmission 18 is set. Thus, the engine speed Ne is restrained by the vehicle speed V. In other words, in the state where the gear stage of the transmission 18 is set, the transmission input rotational speed Ni is uniformly determined by a current gear ratio at the current gear stage and the transmission output rotational speed No that corresponds to the vehicle speed V. When the clutch 20 is engaged, the engine speed Ne corresponds to the transmission input rotational speed Ni. As it has been well known, the engine 12 is desirably operated such that the engine speed Ne falls within a specified speed range, which is predetermined and is a speed range where the engine speed Ne does not exceed a specified upper limit speed and does not fall below a specified lower limit speed. Thus, even in the case where the condition establishment determination section 54 determines that the specified termination condition is established during the execution of the coasting control, the electronic control unit 50 prohibits the engagement of the clutch 20 and continues the coasting control when the engagement of the clutch 20 at the current gear stage causes the engine speed Ne to fall out of the specified speed range. [0038]), 
the vehicle is in a neutral state (The coasting control section 55 also outputs a command for engaging the clutch 20 to the clutch control section 53 and terminates the execution of the coasting control when the condition establishment determination section 54 determines that the specified termination condition is established during the execution of the coasting control. [0037] Examiner interprets coasting as a neutral state); and
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Morita by implementing engine and vehicle speed control when shifting out of coasting control taught by Okubo. One of ordinary skill in the art would have been motivated to make this modification in order to prevent under-rev or over-rev of the engine when engaging the clutch when a vehicle is in a neutral state while coasting (see [0006] of Okubo).
Regarding claim 13, Morita teaches,
The method of claim 10, 
wherein the engine torque control signal requests an increase in an engine torque (In response to an acceleration request, the self-driving mode generates a driving force with the output torque from the motor generator MG or the engine Eng. [0051]).
Regarding claim 16, Morita teaches the method as claimed and detailed above with respect to claim 10.
While Morita does teach on a transmission control device and a driving control device, Morita does not teach that the speed control prohibition request is transmitted… before the neutral state is deactivated. However, Okubo teaches on a vehicle controller, comprising,
wherein the speed control prohibition request is transmitted… before the neutral state is deactivated (when the coasting control is terminated, the clutch 20 is engaged in a state where the gear stage of the transmission 18 is set. Thus, the engine speed Ne is restrained by the vehicle speed V. In other words, in the state where the gear stage of the transmission 18 is set, the transmission input rotational speed Ni is uniformly determined by a current gear ratio at the current gear stage and the transmission output rotational speed No that corresponds to the vehicle speed V. When the clutch 20 is engaged, the engine speed Ne corresponds to the transmission input rotational speed Ni. As it has been well known, the engine 12 is desirably operated such that the engine speed Ne falls within a specified speed range, which is predetermined and is a speed range where the engine speed Ne does not exceed a specified upper limit speed and does not fall below a specified lower limit speed. [0038] Examiner clarifies that when the clutch is going to be engaged, the engine speed (and thus vehicle speed) is controlled to remain within a small range, to limit under-rev or over-rev. Examiner interprets this limited range as prohibiting speed control, and notes that if the vehicle/ engine speed is not within this range is set in place before the coasting control ends. This is clear because if the speed range is not met, the electronic control unit 50 prohibits the engagement of the clutch 20 and continues the coasting control [0038]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Morita by implementing engine and vehicle speed control when shifting out of coasting control taught by Okubo. One of ordinary skill in the art would have been motivated to make this modification in order to prevent under-rev or over-rev of the engine when engaging the clutch when a vehicle is in a neutral state while coasting (see [0006] of Okubo).
Regarding claim 17,  Morita teaches the method as claimed and detailed above with respect to claim 1.
 While Morita does teach on a transmission control device and a driving control device, Morita does not teach transmitting the speed control prohibition request… before the neutral state is deactivated. However, Okubo teaches on a vehicle controller, comprising,
before the neutral state is deactivated (shifted from its neutral position to a forward or reverse drive position… while the engine is kept at the first or second specified engine speed [Col. 2 Ln. 47-50] Also see Fig. 5 T1-T6).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Morita by implementing engine and vehicle speed control when shifting out of coasting control taught by Okubo. One of ordinary skill in the art would have been motivated to make this modification in order to prevent under-rev or over-rev of the engine when engaging the clutch when a vehicle is in a neutral state while coasting (see [0006] of Okubo).
Claims 2-4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Morita (US 20200180632 A1) in view of Okubo (US 20170204919 A1) in further view of Whitney (US 20130310219 A1).

Regarding claim 2, Morita teaches the vehicle system 
The vehicle system of claim 1, 
wherein the driving control device (The integrated controller 14 calculates requested acceleration or requested deceleration (target driving force) from the battery condition, the accelerator position, the vehicle-speed (a value in synchronization with the output rotation-speed of the transmission), the hydraulic oil temperature, the target vehicle-speed and the like. [0057])… the transmission control device (The transmission controller 15 performs transmission control so as to fulfill the transmission command from the integrated controller 14 [0058]).
While Morita teaches on a driving control device and a transmission control device, Morita does not explicitly teach preventing the engine torque control signal from being output based on a reception of the speed control prohibition request. However, Whitney teaches on a method of commanding a synchronous gear shift, comprising,
…prevents the engine torque control signal from being output based on a reception of the speed control prohibition request (While in the speed-control mode between time 218 and time 228, the ECM 32 may disregard any torque requests provided by the TCM 34 [0069])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Morita by implementing the torque signal prevention taught by Whitney. One of ordinary skill in the art would have been motivated to make this modification in order to produce no noticeable force sags/swells to the driver during a shift.
Regarding claim 3, Morita teaches the vehicle system as claimed and detailed above with respect to claim 1.
While Morita does teach on a driving control device and transmission control device, Morita does not teach requesting a deactivation of the speed control prohibition when the clutch of the transmission is engaged. However, Whitney teaches on a method of commanding a synchronous gear shift, comprising,
…requests a deactivation of the speed control prohibition (Once the clutch is re-engaged, the transmission controls will disable the speed control mode [0069])… when the clutch of the transmission is engaged (Once the clutch is re-engaged [0069]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Morita by implementing speed control taught by Whitney. One of ordinary skill in the art would have been motivated to make this modification in order to ensure a smooth transition of the clutch.
Regarding claim 4, Morita teaches the vehicle system as claimed and detailed above with respect to claim 3.
While Morita teaches a driving control device and a transmission control device, Morita does not explicitly teach transmitting the engine torque control signal to the engine control device in response to a reception of the deactivation of the speed control prohibition request. However, Whitney teaches on a method of commanding a synchronous gear shift, comprising,
…transmits the engine torque control signal to the engine control device (use this pending torque request to drive the ECM 32 [0069]) in response to a reception of the deactivation of the speed control prohibition request (controls will disable the speed control mode and use this pending torque request to drive the ECM 32 [0069])…
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Morita by implementing speed control taught by Whitney. One of ordinary skill in the art would have been motivated to make this modification in order to ensure a smooth transition of the clutch.
Regarding claim 11, Morita teaches on the method as claimed and detailed above with respect to claim 10.
While Morita teaches a driving control device and a transmission control device, Morita does not explicitly teach preventing the engine torque control signal from being output based on a reception of the speed control prohibition request. However, Whitney teaches on a method of commanding a synchronous gear shift, comprising,
…preventing… the engine torque control signal from being output based on a reception of the speed control prohibition request (While in the speed-control mode between time 218 and time 228, the ECM 32 may disregard any torque requests provided by the TCM 34 [0069])…
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Morita by implementing torque signal prevention taught by Whitney. One of ordinary skill in the art would have been motivated to make this modification in order to produce no noticeable force sags/swells to the driver during a shift.
Regarding claim 12, Morita teaches on the method as claimed and detailed above with respect to claim 10.
While Morita does teach on a driving control device and transmission control device, Morita does not teach requesting, by the transmission control device, a deactivation of the speed control prohibition to the driving control device, when the clutch of the transmission is engaged; and transmitting, by the driving control device, the engine torque control signal to the engine control device in response to a reception of the deactivation of the speed control prohibition request from the transmission control device. However, Whitney teaches on a method of commanding a synchronous gear shift, comprising,  
…requesting… a deactivation of the speed control prohibition (Once the clutch is re-engaged, the transmission controls will disable the speed control mode [0069])… when the clutch of the transmission is engaged (Once the clutch is re-engaged [0069])…
…transmitting… the engine torque control signal to the engine control device (use this pending torque request to drive the ECM 32 [0069]) in response to a reception of the deactivation of the speed control prohibition request (controls will disable the speed control mode and use this pending torque request to drive the ECM 32 [0069])…
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Morita by implementing speed control taught by Whitney. One of ordinary skill in the art would have been motivated to make this modification in order to ensure a smooth transition of the clutch.
	Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over  Morita (US 20200180632 A1) in view of Okubo (US 20170204919 A1) in further in view of Jo (US 20170080933 A1).
Regarding claim 6, Morita teaches on the vehicle system as claimed and detailed above with respect to claim 1. 
While Morita does teach on a transmission control device and a vehicle target speed, Morita does not teach performing neutral control on the clutch of the transmission in coasting driving while a vehicle speed is equal to or above a lower limit value of the target speed. However, Jo teaches on a method and system for controlling driving of an autonomous vehicle, comprising,
…performs neutral control on the clutch of the transmission in coasting driving (the controller 30 may control the autonomous vehicle to coast by… shifting to a neutral position [0075]) while a vehicle speed is equal to or above a lower limit value of the target speed (After that, the vehicle speed of the autonomous vehicle reaches the maximum threshold speed at step S160, the controller 30 controls the autonomous vehicle to coast at step S170 [0074]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Morita by implementing the neutral speed control taught by Jo. One of ordinary skill in the art would have been motivated to make this modification in order to improve fuel efficiency.
Regarding claim 14, Morita teaches,
 While Morita does teach on a transmission control device and a vehicle target speed, Morita does not teach performing neutral control… on the clutch of the transmission in coasting driving while a vehicle speed is equal to or above a lower limit value of the target speed. However, Jo teaches on a method and system for controlling driving of an autonomous vehicle, comprising,
performing neutral control… on the clutch of the transmission in coasting driving (the controller 30 may control the autonomous vehicle to coast by… shifting to a neutral position [0075]) while a vehicle speed is equal to or above a lower limit value of the target speed (After that, the vehicle speed of the autonomous vehicle reaches the maximum threshold speed at step S160, the controller 30 controls the autonomous vehicle to coast at step S170 [0074]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Morita by implementing the neutral speed control taught by Jo. One of ordinary skill in the art would have been motivated to make this modification in order to improve fuel efficiency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Muta (US 20080083292 A1) teaches on a gearshift position SP from a neutral (N) position to a drive (D) position (step S220), when a vehicle speed V is not lower than a preset reference speed Vref1 (step S230: yes), the control procedure of the invention connects a power shaft with a driveshaft and attains an actual gear change of a transmission to a first speed (step S240). The reference speed Vref1 may be set to a slightly higher vehicle speed than an upper limit of a specific vehicle speed range having a potential for over rotation of a first motor by the gear change of the transmission to the first speed…
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael E. Heins whose telephone number is (571)272-2440. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E. HEINS/Examiner, Art Unit 3666            

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666